U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 4) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-14949 Implant Sciences Corporation (Name of small business issuer in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, Massachusetts (Address of principal executive offices) 01887 (Zip Code) Issuer’s telephone number (978) 752-1700 Securities registered under Section 12(b) of the Exchange Act: Title of each class Common Stock, $0.10 par value per share Name of each exchange on which registered American Stock Exchange € Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 6, 2008, 14,135,737 shares of the registrant’s Common Stock were outstanding.As of December 31, 2007, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $8,008,000 based on the last sale price as reported by the American Stock Exchange on such date. EXPLANATORY PARAGRAPH This Amendment No. 4 on Form 10-K/A (“Amendment No. 4”) amends our Annual Report on Form 10-K for the fiscal year ended June 30, 2008, originally filed on October 14, 2008.We are filing this Amendment No. 4 in response to certain comments made by the staff of the Securities and Exchange Commission.In response to such comments, we have (i) amended Part II, Item 9A (Controls and Procedures) and (ii) filed currently dated certifications of our Chief Executive Officer and Chief Financial Officer (Exhibits 31.1 and 32.1, respectively), as required under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Except as described above, Amendment No. 4 restates only item 9A of the original Annual Report on Form10-K filed with the Securities and Exchange Commission. PART II Item 9A. Controls and Procedures The certifications of the Company’s Chief Executive Officer and Chief Financial Officer attached as Exhibit 31.1 to this Annual Report on Form 10-K include, in paragraph 4 of such certifications, information concerning the Company’s disclosure controls and procedures, and internal control over financial reporting.Such certifications should be read in conjunction with the information contained in this Item 9A for a more complete understanding of the matters covered by such certifications. Disclosure Controls and Procedures. The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, failed to complete its report on internal control over financial reporting and was unable to complete the evaluation as to the effectiveness of the Company’s disclosure controls and procedures as of June 30, 2008.The term “disclosure controls and procedures”, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), means controls and other procedures of a company that are designed to ensure that information required to be disclosed by the company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized, and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions to be made regarding required disclosure.It should be noted that any system of controls and procedures, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met and that management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures.Based on the Company’s inability to complete its report on internal control over financial reporting and conclude the evaluation of the Company’s disclosure controls and procedures as of June 30, 2008, the Company’s Chief Executive Officer and Chief Financial Officer concluded that, as of such date, the Company’s disclosure controls and procedures were not effective. Management’s Annual Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act).A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles.Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the interim or annual consolidated financial statements.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management, with the participation of its Chief Executive Officer and Chief Financial Officer, failed to complete an evaluation of the effectiveness of the Company’s internal control over financial reporting as of June 30, 2008 based on the framework in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on the Company’s inability to compete the evaluation of the effectiveness of the Company’s internal control over financial reporting, the Company’s management concluded that, as of June 30, 2008, the Company’s internal control over financial reporting was not effective based on those criteria.The Company’s failure to complete the evaluation of the effectiveness of the Company’s internal control over financial reporting is due to insufficient accounting resources and inadequate oversight of the process and expertise associated with the documentation and assessment of internal controls. This Annual Report on Form 10-K does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting.Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. Management’s Plan for Remediation Subsequent to June 30, 2008, the Company: (i) dedicated internal and external staff to document and test internal controls, (ii) increased the oversight and training of the accounting staff in internal controls and (iii) commenced the process of drafting written policies and procedures. Further, the Company’s management, with the participation of its Chief Executive Officer and Chief Financial Officer completed an evaluation of the effectiveness of the Company’s internal control over financial reporting as of June 30, 2008, based on the framework in Internal Control Integrated Framework issued by the Committee of the Sponsoring Organizations of the Treadway Commission and concluded that the Company’s internal controls over financial reporting were effective. Changes in Internal Control Over Financial Reporting There were no changes to the Company’s internal control over financial reporting during the fourth quarter ended June 30, 2008 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: July 24, 2009 Implant Sciences Corporation By: /s/ Glenn D. Bolduc Glenn D. Bolduc Chief Executive Officer, President and Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: July 24, 2009 /s/ Glenn D. Bolduc Glenn D. Bolduc Chief Executive Officer, President and Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) Dated: July 24, 2009 /s/ John Keating John Keating Director Dated: July 24, 2009 /s/ Joseph Levangie Joseph Levangie Director Dated:July 24, 2009 /s/ Robert P. Liscouski Robert P. Liscouski Director Dated:July 24, 2009 /s/ Howard Safir Howard Safir Director Dated:July 24, 2009 /s/ Michael Turmelle Michael Turmelle Director
